   Case 1:15-cr-00002-JRH-BKE Document 82 Filed 07/20/20 Page 1 of 5



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION




UNITED STATES OF AMERICA


        V.                                            OR 115-002


GREGORY LEE IVY




                                     ORDER




        Defendant Gregory Lee Ivy has sent a letter to the undersigned

judge    that     will   be   construed     as   a   motion    for     "compassionate

release" pursuant to 18 U.S.C. § 3582(c)(1)(A).^                       The government

opposes the motion.           Upon due consideration, the Court dismisses

Ivy's motion as premature for failure to exhaust administrative

remedies.


        The   compassionate       release    provision        of   §    3582(c)(1)(A)

provides      a   narrow   path   for   a   defendant    in "extraordinary        and

compelling circumstances" to leave prison early.                        Prior to the

passage of the First Step Act, only the Director of the Bureau of



1 Ivy also mentions the CARES Act and speaks in terms of releasing
him to home confinement.             Designation of an inmate's place of
confinement, however, is within the absolute discretion of the
Bureau of Prisons. E.g., Jones v. Woods, 2019 WL 2754731, *4 (M.D.
Ala. Jun. 4, 2019) (cited sources omitted); Brown v. Atkinson,
2010 WL 3659634, *4 (S.D. Fla. Jun. 11, 2010) ("A federal district
court does not have the authority to order an inmate's placement
in a particular facility or program." (cited sources omitted).)
Accordingly, the Court has no authority to direct that Ivy's
remaining sentence be served on home confinement.
      Case 1:15-cr-00002-JRH-BKE Document 82 Filed 07/20/20 Page 2 of 5



Prisons     C'BOP") could file a motion for compassionate release in

the    district court.          The    First     Step Act    modified       18    U.S.C. §

3582(c)(1)(A) to allow a defendant to move a federal district court

for compassionate release, but only "after he has fully exhausted

all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant's behalf or the lapse

of 30 days from the receipt of such a request by the warden of the

defendant's facility, whichever is earlier."                       In this case. Ivy

has    made    no   showing    that       he   has   exhausted    his     administrative

remedies as required prior to seeking relief in the district court.

       The mandatory exhaustion language of the statute essentially

gives the BOP at least thirty days to consider any request for

compassionate release.              See Ross v. Blake,              U.S.          , 136 S.

Ct.    1850,   1856    (2016)       (finding     that    courts   cannot        ignore   the

mandatory       language      of      the      Prison    Litigation       Reform      Act's

exhaustion      statute     even     to     accommodate    special circumstances).

This    waiting     period    is    appropriate         because   the     BOP    is   better

positioned to assess an individual inmate's present circumstances.

In    the   context    of     the    COVID-19        pandemic,    where    the    BOP    has

implemented policies and proactive measures to protect the health

and safety of its prisons' populations,^ and where the Attorney




2 (See generally Gov't Resp. in Opp'n, Doc. 77, at 8-13 and sources
cited therein.)
   Case 1:15-cr-00002-JRH-BKE Document 82 Filed 07/20/20 Page 3 of 5



General has directed the BOP to ''immediately maximize appropriate

transfers to home confinement . . . where COVID-19 is materially

affecting operations,"^ the expertise and informed assessment of

the BOP should not be heedlessly omitted from the process.            Accord

United States v. Raia, Case No. 20-1033 (3d Cir. Jan. 3, 2020),

Am. Opinion of Apr. 8, 2020, Doc. 25, at 8 (stating that "[g]iven

BOP's shared desire for a safe and healthy prison environment, .

         strict   compliance     with     §    3582(c)(1)(A)'s    exhaustion

requirement    takes    on   added   -   and   critical   -   importance"   in

connection with the COVID-19 pandemic).            Accordingly, the Court

will not consider Ivy's motion for compassionate release at this

time.


        The Court notes that Ivy has listed what in layman's terms

would    be considered serious medical issues:        "I suffer from 'one


lung,' I have only one kidney and a half stomach, my immune system

is weak, which subjects me to the COVID-19 virus."                (Ivy Mot.,

Doc. 75, at 1.)        This does not necessarily qualify as a serious

medical condition under U.S.S.G. § 1B1.13, the policy statement of



3   Memorandum from the Attorney General to the Director of Bureau
of    Prisons,     dated    Apr.    3,    2020,    available    at
https://www.justice.gov/file/1266661/download (last visited Jul.
17, 2020). See also Memorandum from the Attorney General to the
Director of Bureau of Prisons, dated Mar. 26, 2020, available at
https://www.justice.qov/file/1262731/download (last visited Jul.
17, 2020) ("I am hereby directing you to prioritize the use of
your various statutory authorities to grant home confinement for
inmates seeking transfer in connection with the ongoing COVID-19
pandemic.").
      Case 1:15-cr-00002-JRH-BKE Document 82 Filed 07/20/20 Page 4 of 5



the     Sentencing     Commission        in     the        implementation      of     the

compassionate release provision.              To qualify, an inmate's medical

condition must be "serious and advanced . . . with an end of life


trajectory,      U.S.S.G. § 1B1.13,           app.    note    1(a)(i), or      must    be

serious enough that it "substantially diminish[es] the ability of

the [inmate] to provide self-care                within the environment of a

correctional facility and from which he or she is not expected to

recover," id., app. note 1(a)(ii).                   Here, Ivy has presented no

medical evidence that he satisfies either of these criteria.                         That


said.    Ivy   may   very   well   suffer      from    conditions      that    the    CDC

considers at greater risk to render an individual severely ill

should    he   contract   COVID-19.      See    Centers for      Disease    Control     &


Prevention, People with Certain Medical Conditions, available at

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited on

July 17, 2020).        Yet, again. Ivy presents no evidence that his

present conditions fall within any of the at-risk categories.                          It

is best remembered that Ivy bears the burden of demonstrating that

compassionate release is warranted.             Cf. United States v. Hamilton,

715 F.3d 328, 337 (11^^ Cir. 2013) (in the context of a motion to

reduce under § 3582(c)(2)).

        Upon   the   foregoing,    the    Clerk       is    directed   to     TERMINATE

Defendant Gregory Lee Ivy's motion for compassionate release (doc.
   Case 1:15-cr-00002-JRH-BKE Document 82 Filed 07/20/20 Page 5 of 5



75) without prejudice for Ivy to refile after he has exhausted his

administrative remedies.


     ORDER ENTERED at Augusta, Georgia, this                day of July,

2020.




                                                          :hief judge
                                       UNITEDyGTATES DISTRICT COURT
                                             :rn   district of Georgia
